 Case 1:19-cv-00020-IMK Document 11 Filed 03/11/19 Page 1 of 2 PageID #: 136



                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

UNITED STATES OF AMERICA and
THE STATE OF WEST VIRGINIA by and
through the WEST VIRGINIA
DEPARTMENT OF ENVIRONMENTAL
PROTECTION,

       Plaintiffs,                                         Civil Action No. 1:19-cv-20
                                                           (Honorable Irene M. Keeley)
v.

ANTERO RESOURCES CORPORATION,

       Defendant.

                                       STIPULATION

       Pursuant to Federal Rule of Civil Procedure 6(b) and Local Rules of Civil Procedure 7.01

and 12.01, Plaintiffs United States of America and State of West Virginia by and through the

West Virginia Department of Environmental Protection stipulate that for good cause shown the

time for Antero Resources Corporation to serve its answer or otherwise respond to the complaint

filed on February 11, 2019, is extended to May 1, 2019.

       WHEREFORE, the parties respectfully request the Court to enter this stipulation and

extend the time for Antero Resources Corporation to serve its answer or otherwise respond to the

complaint to May 1, 2019.

       Dated this 8th day of March 2019.

/s/ Patrick R. Jacobi                            /s/ W. Henry Lawrence                       .
Patrick R. Jacobi                                W. Henry Lawrence (WV Bar #2156)
Env. and Nat. Res. Div.                          Steptoe & Johnson PLLC
U.S. Department of Justice                       400 White Oaks Boulevard
Denver Place Building                            Bridgeport, WV 26330
999 18th Street, Suite 370 – South Terrace       (304) 933-8000
Denver, CO 80202                                 hank.lawrence@steptoe-johnson.com
(303) 844-1348
patrick.r.jacobi@usdoj.gov
Case 1:19-cv-00020-IMK Document 11 Filed 03/11/19 Page 2 of 2 PageID #: 137



Chloe H. Kolman                              Armando F. Benincasa (WV Bar #6865)
Env. and Nat. Res. Div.                      Steptoe & Johnson PLLC
U.S. Department of Justice                   P. O. Box 1588
P. O. Box 7611                               Charleston, WV 25326-1588
Washington, D.C. 20044                       (304) 353-8000
(202) 514-9277                               armando.benincasa@steptoe-johnson.com
chloe.kolman@usdoj.gov
                                             Counsel for Defendant Antero Resources
William J. Powell                            Corporation
Helen Altmeyer
Assistant United States Attorney
U.S. Courthouse & Federal Bldg.
1125 Chapline Street, Suite 3000
Wheeling, WV 26003
(304) 234-7763
helen.altmeyer@usdoj.gov

Pamela J. Lazos
Office Regional Counsel
U.S. EPA, Reg. III
1650 Arch Street
Philadelphia, PA 19103
(215) 814-2658
lazos.pamela@epamail.epa.gov

Counsel for United States of America


/s/ Scott Driver
Scott Driver (WV Bar #9846)
West Virginia DEP
Office of Legal Services
601 57th Street SE
Charleston, WV 25304
(304) 926-0460
charles.s.driver@wv.gov

Counsel for State of West Virginia

                                                        11th
                                       ENTERED, this __________ day of March 2019:




                                                   Honorable Irene M. Keeley



                                         2
